Citation Nr: 1613132	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-04 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's claim.

In the Veteran's June 1990 claim for nonservice-connected pension, he indicated that he was treated in February 1996 at Da Nang East Field Hospital for a fracture of his right arm.  A January 31, 1966, service treatment note reflects the Veteran sought treatment for an injury to his right arm and that he was referred to "StaHosp NSA, RVN."  A February 20, 1966, service treatment note documents that he sought treatment for pain and a bump in his right elbow and he requested an orthopedic consultation at a naval hospital.  The Veteran's military personnel records suggest that at the time of the February 20, 1996, appointment, the Veteran had returned from Vietnam and was stationed in San Francisco, California.

Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a veteran's service treatment records.  The record reflects that VA has not attempted to obtain these records, and on remand, the RO must do so.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  If the RO determines that the records sought do not exist or that further attempts to obtain these records would be futile, the Veteran and his representative must be notified accordance with VA regulations and also be given an adequate opportunity to respond.  See 38 C.F.R. § 3.159(e) (2015).

Additionally, the record contains October 1991 VA medical examination and radiology report for the Veteran's right elbow, which were not considered by the March 2014 VA examiner.  Following receipt of the above-referenced outstanding records, confirmation that the records do not exist, or a finding that further attempts to obtain those records would be futile, the Veteran must be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the evidence of record all VA treatment records from March 2014 to the present.

2.  Obtain and associate with the evidence of record the Veteran's clinical records from the NPRC for treatment at the appropriate Da Nang and San Francisco hospitals in early 1966.  All attempts to secure this evidence must be documented in the claims file by the RO.

If the RO determines that the records sought do not exist or that further attempts to obtain these records would be futile, the Veteran and his representative must be notified in accordance with VA regulations and also be given an adequate opportunity to respond.  38 C.F.R. § 3.159(e).

3.  Next, the Veteran must be afforded the appropriate VA examination to determine the nature and etiology of any right elbow disability.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner.  The examiner must consider all pertinent medical records, to include an October 1991 VA examination and radiology reports.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

a. Whether it is at least as likely as not (50 percent probability or greater) that any right bicep muscle disability had its onset or is causally or etiologically related to the Veteran's active duty service.

The examiner must specifically discuss the relationship between any diagnosed right bicep muscle disability causing loss of elbow flexion and the incident in service where the Veteran had his right arm twisted behind his back by a military police officer.

b. Whether any residuals of a right elbow fracture clearly and unmistakably existed prior to the Veteran's entering active duty service.

c. If the examiner determines that any residuals of a right elbow fracture did clearly and unmistakably exist prior to service, the examiner must determine if any residuals of an elbow fracture were clearly and unmistakably not aggravated by service (in other words is any increase in the disability clearly and unmistakably due to the natural progression of the disability).

d. If the examiner determines that any residuals of a right elbow fracture did not clearly and unmistakably exist prior to service or finds that any residuals of a right elbow fracture were not clearly and unmistakably aggravated by service, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that any right elbow disability, to include degenerative joint disease, had its onset or is causally or etiologically related to the Veteran's active duty service.

The examiner must be informed that "clearly and unmistakably" is an onerous burden which requires that the evidence be obvious, manifest, and undebatable.  "Aggravation" is defined as the permanent worsening beyond the natural progression of the disease or disability.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.

A complete rationale must be provided for any opinion or conclusion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

